IN THE
                        TENTH COURT OF APPEALS

                               No. 10-19-00191-CR

PHILLIP ANDREW CAMPBELL,
                                                       Appellant
v.

THE STATE OF TEXAS,
                                                       Appellee



                         From the 413th District Court
                            Johnson County, Texas
                        Trial Court No. DC-F201700948


                                    OPINION

      The jury convicted Phillip Campbell of the offense of murder and assessed his

punishment at confinement for life. We affirm.

                                BACKGROUND FACTS

      Phillip Campbell and Jade Wright were friends, and Campbell would purchase

drugs from Wright on occasion. On October 5, 2017, Campbell and Wright agreed to

meet at a hotel where Campbell would give her money in exchange for sex. Campbell
testified that he and Wright engaged in erotic asphyxiation during sex. Wright died of

manual strangulation.

                                       JURY CHARGE

       In his sole issue on appeal, Campbell argues that the trial court erred in defining

“intentionally” in the jury charge. If error exists in the jury charge, we analyze the harm,

if any, resulting from the error. See Price v. State, 457 S.W.3d 437, 440 (Tex. Crim. App.

2015); Almanza v. State, 686 S.W.2d 157, 171 (Tex. Crim. App. 1985) (op. on reh'g). If the

error was preserved by objection, as it was in this case, any error that is not harmless will

constitute reversible error. Id. The actual degree of harm must be assayed in light of the

entire jury charge, the state of the evidence, including the contested issues and weight of

probative evidence, the argument of counsel, and any other relevant information

revealed by the record of the trial as a whole. Almanza v. State, 686 S.W.2d at 171. To

obtain a reversal for jury-charge error, an appellant must have suffered actual harm, not

merely theoretical harm. Sanchez v. State, 376 S.W.3d 767, 775 (Tex. Crim. App. 2012);

Arline v. State, 721 S.W.2d 348, 352 (Tex. Crim. App. 1986).

       Campbell objected to the trial court’s definition of “intentionally” in the jury

charge. The charge defined intentionally as:

       A person acts intentionally, or with intent, with respect to the nature of his
       conduct or to a result of his conduct when it is his conscious objective or
       desire to engage in the conduct or cause the result.




Campbell v. State                                                                       Page 2
Campbell contends that intentional murder is a result of conduct offense and that the

charge was in error because it defined intentionally as it relates to both the “nature” of

his conduct as well as the “result” of his conduct.

       Assuming without agreeing that the trial court erred in charging the jury on the

definition of intentionally, we find that any error was harmless. A person commits the

offense of murder if he:

               (1) intentionally or knowingly causes the death of an individual;
               (2) intends to cause serious bodily injury and commits an act clearly
               dangerous to human life that causes the death of an individual; …

TEX. PENAL CODE ANN. § 19.02 (b). The indictment alleged that Campbell intentionally or

knowingly caused the death of Wright by impeding the normal breathing or circulation

of the blood of Wright or by applying pressure to the throat or neck of Wright. The

indictment further alleged in the alternative that Campbell, with intent to cause serious

bodily injury to Wright, committed an act clearly dangerous to human life that caused

the death of Wright by impeding the normal breathing or circulation of the blood of

Wright or by applying pressure to the throat or neck of Wright.

       The application portion of the charge tracked the language of the indictment and

authorized the jury to convict Campbell of the offense of murder if they found beyond a

reasonable doubt that he 1) intentionally caused the death of Wright, 2) knowingly

caused the death of Wright, or 3) with intent to cause serious bodily injury, committed

an act clearly dangerous to human life and caused the death of Wright. The jury returned


Campbell v. State                                                                      Page 3
a general verdict that does not indicate on which alternative theory of murder it convicted

Campbell.

       Campbell contends that the jury could have convicted him based upon a finding

that he intended the conduct, choking Wright, and not the result. To obtain a reversal for

jury-charge error, an appellant must have suffered actual harm, not merely theoretical

harm. Sanchez v. State, 376 S.W.3d 767, 775 (Tex. Crim. App. 2012). The jury was

authorized to convict Campbell of murder if they found he knowingly caused the death

of Wright. Although the abstract portion of the charge defined intentionally in relation

to both the result of conduct and the nature of conduct, the charge limited the definition

of knowingly to result of conduct. The jury could have convicted Campbell by finding

that he intentionally caused the death of Wright in that he intended the result of his

conduct or that he knowingly caused the death of Wright. Because the jury charge

provided alternative manner and means as well as alternative mental states, Campbell

has not shown actual harm in the jury charge.

       In addition, the actual degree of harm must be assayed in light of the entire jury

charge, the state of the evidence, including the contested issues and weight of probative

evidence, the argument of counsel, and any other relevant information revealed by the

record of the trial as a whole. Almanza v. State, 686 S.W.2d at 171. The State presented

evidence that Campbell was in possession of numerous pornographic videos that

contained acts of manual strangulation and necrophilia.         The State also presented


Campbell v. State                                                                    Page 4
evidence that Wright died from manual strangulation that would require a strong

compressive force for three to five minutes to cause death. The State emphasized in its

closing arguments that Campbell intended to kill Wright based on his sexual fantasies.

Viewing any harm in light of the entire jury charge, the state of the evidence, and the

argument of counsel, we find that any error in the jury charge was harmless. We overrule

Campbell’s sole issue on appeal.

                                      CONCLUSION

       We affirm the trial court’s judgment.




                                               JOHN E. NEILL
                                               Justice

Before Chief Justice Gray,
       Justice Neill, and
       Justice Johnson
(Chief Justice Gray dissenting)
Affirmed
Opinion delivered and filed May 19, 2021
Publish
[CRPM]




Campbell v. State                                                                 Page 5